UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2013 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Name of registrant in its charter) Nevada 000-53577 03-0606420 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27680 Franklin Road Southfield, MI 48034 (Address of principal executive offices) Registrant's telephone number: (248) 223-9160 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Compensatory Arrangements of Certain Officers On June 6, 2013, the Company entered into a First Amendment (the “First Amendment”) to the Diversified Restaurant Holdings, Inc. Stock Option Agreement of 2007 (the “Original Agreement”) with directors T. Michael Ansley, David G. Burke, Jay Alan Dusenberry, David Ligotti, and Gregory J. Stevens. The Original Agreement, entered into on July 30, 2007, granted each of the foregoing directors, including T. Michael Ansley, who serves as the Company’s President and Chief Executive Officer, and David G. Burke, who serves as the Company’s Chief Financial Officer and Treasurer, the option to purchase 30,000 shares of common stock exercisable at $2.50 per share as compensation for their services as directors. The options are fully vested and expire on July 30, 2013. The First Amendment amends the Original Agreement to allow for cashless exercise of the options. A copy of the First Amendment is attached as Exhibit 10.1. Item 5.07Submission of Matters to a Vote of Security Holders. An annual meeting of our shareholders was held on June 6, 2013. At the meeting, our shareholders voted on each of the following four matters: ● election of seven directors, each for a one-year term; ● ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2013; ● an advisory vote to approve the compensation of our executives disclosed in our proxy statement for the annual meeting; and ● an advisory vote on the frequency of advisory approval of the compensation of our named executive officers. The final vote results for these four matters are set forth below. The votes cast on the election of directors were as follows: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes T. Michael Ansley 0 David G. Burke 0 Jay Alan Dusenberry 0 Philip Friedman 0 David Ligotti 0 Joseph M. Nowicki 0 Gregory J. Stevens 0 2 The votes cast on the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2013 were as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 The votes cast on the advisory vote to approve the compensation of our executives disclosed in our proxy statement for the annual meeting were as follows: Votes For Votes Against Abstentions Broker Non-Votes The votes cast on the advisory vote regarding the frequency of advisory approval of the compensation of our named executive officers were as follows: One Year Two Years Three Years Abstentions Broker Non-Votes For item 4, the Board of Directors recommended an advisory vote frequency of “One Year” for the future non-binding advisory resolutions to approve the compensation of our named executive officers. With the alternative of holding the executive compensation vote every “One Year” receiving the highest number of votes cast on the frequency proposal, the Board has determined that the Company will hold future non-binding advisory votes on the compensation of our named executive officers every year, at least until the next required vote on the frequency of shareholder votes on the compensation of our named executive officers. A shareholder advisory vote on the frequency of the shareholder advisory vote on the compensation paid to the Company’s named executive officers is required to be held at least once every six years. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Form of First Amendment to Diversified Restaurant Holdings Stock Option Agreement of 2007 3 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIVERSIFIED RESTAURANT HOLDINGS, INC. Dated: June 11, 2013 By: /s/ David G. Burke Name: David G. Burke Title: Chief Financial Officer (Principal
